Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
	This Office action addresses claims 1-19.  The rejections under 35 USC 112 have been obviated.  Claims 5-16 remain allowed.  In response to Applicant’s remarks, claims 1-4 and 17-19 are newly rejected under 35 USC 103.  This action is non-final. 


Claim Rejections - 35 USC § 103
Claims 1-4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al (US 20180026243) in view of Bessho et al. (US 20180138473) and Shin et al (US 20100009251).  
Regarding claims 1 and 19, Stojanovic et al. is directed to a battery module (400) (Figs. 9, 10) that comprises a plurality of cell stacks (100), each of the stacks comprising a plurality of cells (10) aligned with each other in a first direction, and each cell comprising terminal parts (11, 12) (Figs. 1, 2).  A module housing (41, 42, 43) (Fig. 7) comprises a plurality of receiving parts aligned in the first direction and a second direction crossing the first direction (shown below), wherein each stack is configured to be inserted into a corresponding one of the receiving parts (Fig. 9).   
[AltContent: connector][AltContent: connector]                              First             
    PNG
    media_image1.png
    481
    667
    media_image1.png
    Greyscale
     Second
Each of the plurality of receiving parts comprises a fixing wall (30, 42a, 42b), at least a portion of the wall being in contact with the stack (Fig. 9).  The stacks (100) of the plurality of stacks adjacent to each other in the second direction are electrically connected to each other (via bus bar 48 and U-shaped bus bar 23; Figs. 9 and 3).  Each cell stack (100) can be defined as comprising a plurality of cell groups (i.e., at least two cells), wherein the cells in each group have terminals of the same polarity that face each other in the first direction (i.e., are on the same side, see for example Fig. 3 and 4A).  Regarding claim 1, the stacks adjacent to each other in the first direction are electrically disconnected from each other when not “connected in an end module” (see interior stacks in M7-M18, Figs. 9 and 10).  A containment structure (13, 16, 17, 18, 19) is around the plurality of cells (Fig. 2).  Regarding claim 2, the module further comprises a stack bus bar (outer members 23), a connection bus bar (middle U-shaped member 23) connecting adjacent stacks in the second direction, a terminal bus bar (21, 22), and a module bus bar (48) connected to the terminal bus bar (Figs. 3 and 9, [0049], [0057]).  The module bus bar (48 and unlabeled/unshown bus bars extending into 49a, 49b) is capable of “be[ing] extended outside of the module housing and inserted into an adjacent module housing” as claimed ([0057]).  Regarding claim 3, the terminal bus bar (21, 22) is connected to a cell at one end of the stack and the connection bus bar is connected to a cell at the other end of the stack (Fig. 3).  Regarding claim 4, the plurality of receiving parts form a first column and a second column arranged in the first direction, the one end of the stack faces a region between the columns, and the terminal bus bar extends to overlap the region between the columns (see M7-M18, Figs. 9 and 10).  Regarding claim 17, the module housing comprises a cooling channel (31, 44, 45, 46; Figs. 6-8 and [0054]) coupled to a bottom surface of the module housing.  Regarding claim 18, an “end module” can be defined as containing the outermost stacks of M12 and M13, wherein the module housing of such a module would be the outer wall and member 30 in that location, wherein a connecting member (49) connects terminal bus bars of a pair of the stacks adjacent in the first direction in the housing the end module.  
	Although Stojanovic et al. teach a containment structure (foil 13; end plates 16, 17; side plates 18, 19) around the cell stacks, it is not expressly taught that this is an “insulating member” as required by claims 1 and 19.  It is noted however that “13” is disclosed as an “isolation foil.” 
	Bessho et al. is directed to a power supply device.  A cell stack comprises end plates (3), metal fastening members (20) connecting the end plates to each other along the long sides of the stack, and insulation boards (29) located between the cells and the fastening members (Fig. 2, [0047] et seq.).  It is disclosed that the end plates can be made of resin ([0047]).  Therefore, each side of the module may have an insulating material adjacent the batteries.
	The position is taken that it would have been obvious to one skilled in the art to use the end plates, fastening members, and insulation boards of Bessho et al. in the battery module of Stojanovic et al.  Initially, it is noted that Bessho et al. teach that the fastening members are preferably made of metal, to prevent decrease in strength of member 20 caused by providing opening sections 25a ([0051]).  However, in [0052] it is taught that “in order to prevent unintentionally short-circuiting the outer can of the secondary battery cell to battery fastening member 20 caused by covering the side surface of battery stacked body 11 with metal battery fastening member 20, insulating structure between battery fastening member 20 and battery stacked body 11 can be provided.”  In addition, it is disclosed that the “end plate 4 is made of a material exerting sufficient strength […] Notably the end plate can be made of a resin material, or configured such that the resin end plate is reinforced by a metallic member.”  Accordingly, when modified to have these components, Stojanovic would have an insulating member around the plurality of unit cells as claimed. The position is taken that because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  
	Stojanovic et al. further does not expressly teach that the module (i.e., the cell stack) further comprises a cross bus bar crossing the first direction and diagonally connecting one or more unit cells in a cell group with one or more cells in an adjacent cell group, as recited in claims 1 and 19. 
	Shin et al. is directed to a battery module.  In Figures 22 and 24, the reference teaches embodiments where battery cells within cell stacks can be electrically connected in groups of 2 or 4 by bus bars (dark lines) diagonally crossing the direction that represents the stacking direction.  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The figures of Shin et al., including Figures 22 and 24, contain different embodiments of battery module(s) wherein the series/parallel combination of the cells in each module can be changed according to the specific bus bar configuration (see, e.g., [0094]-[0096]).  It would have been obvious to adjust the series-parallel configuration of Stojanovic et al. to use for example, a configuration where each cell group of 2 is wired in parallel as disclosed in Fig. 22 of Shin et al. to adjust the specific voltage and current from each cell stack and thus battery module as needed. As such, claims 1 and 19 would be rendered obvious. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 29, 2022